NO. 5-06-0012
                        N O T IC E

 Decision filed 11/27/06. The text of
                                                              IN THE
 this dec ision m ay b e changed or

 corrected prior to the              filing of a
                                                   APPELLATE COURT OF ILLINOIS
 P e t i ti o n   for     Re hea ring   or   the

 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________

GARY ARNOLD, JR.,                      ) Appeal from the
                                       ) Circuit Court of
      Petitioner-Appellee,             ) Wabash County.
                                       )
v.                                     ) No. 05-MR-24
                                       )
MT. CARMEL PUBLIC UTILITY,             ) Honorable
                                       ) Mark L. Shaner,
      Respondent-Appellant.            ) Judge, presiding.
________________________________________________________________________

                  JUSTICE WELCH delivered the opinion of the court:

                  In August 2001, the petitioner, Gary Arnold, Jr., filed an application for the

adjustment of a claim under the Illinois Workers' Compensation Act (the Act) (820 ILCS

305/1 et seq. (West 2004)), alleging an injury to his left hand. The Illinois Industrial

Commission, now known as the Illinois Workers' Compensation Commission (Commission),

initially denied benefits, and the petitioner appealed the decision to the circuit court of

Wabash County. The circuit court reversed the Commission's decision and remanded the

cause to the Commission for the entry of an award and for further proceedings regarding

permanency and any other issues that had arisen since the Commission's decision.

                  On remand, the Commission entered an order complying with the order of the circuit

court and awarding temporary total disability benefits and medical expenses and remanding

the case to the arbitrator for further determinations. This order was signed by three members

of the Commission, one of whom happened to be the chairman of the Commission, Dennis

R. Ruth.

                  The employer, Mt. Carmel Public Utility, sought judicial review of the Commission's


                                                                1
order on remand. The employer's request for judicial review was dismissed by the circuit

court, which found that it lacked jurisdiction because in seeking judicial review the employer

had failed to comply strictly with the statute. The circuit court's decision was affirmed by

this court on appeal. Mt. Carmel Public Utility v. Industrial Comm'n, No. 5-04-0749WC

(2005) (unpublished order under Supreme Court Rule 23 (166 Ill. 2d R. 23)). Accordingly,

the employer lost its opportunity for a direct review of the Commission's order on remand.

       The employer, Mt. Carmel Public Utility, refused to pay the award, contending that

it was invalid and void from its inception because it had been signed by the chairman of the

Commission. Accordingly, on September 28, 2005, the petitioner filed, in the circuit court

of Wabash County, a petition for the entry of a judgment pursuant to section 19(g) of the Act

(820 ILCS 305/19(g) (West 2004)). The employer responded that the Commission's order

on remand was void from its inception because it had been signed by the chairman of the

Commission, who lacks statutory authority to act as a commissioner.            After hearing

argument, the circuit court granted the petition and entered a judgment on the Commission's

award. The employer now appeals, bringing this collateral attack on the validity of the

Commission's order on remand.

       The employer's principal argument on appeal is that the Commission's order on

remand is void because, the chairman having no statutory authority to sit on the Commission

panel as a decision maker, the panel was illegally constituted. The employer bases its

argument on section 13 of the Act, which provides in pertinent part as follows:

              "There is created an Illinois Workers' Compensation Commission consisting

       of 10 members to be appointed by the Governor ***.

              One of the members *** shall be designated by the Governor as Chairman.

       The Chairman shall be the chief administrative and executive officer of the

       Commission; and he or she shall have general supervisory authority over all personnel


                                              2
       of the Commission, including arbitrators and Commissioners, and the final authority

       in all administrative matters relating to the Commissioners, including but not limited

       to the assignment and distribution of cases and assignment of Commissioners to the

       panels, except in the promulgation of procedural rules and orders under Section 16

       and in the determination of cases under this Act." 820 ILCS 305/13 (West Supp.

       2005).

       The employer interprets this statutory language as a prohibition against the chairman

sitting on the decisionmaking panel of any case under the Act. The employer argues that the

chairman is not a "member" of the Commission and that the statutory language prohibits the

chairman from making any "determination of cases under this Act." Citing Daniels v.

Industrial Comm'n, 201 Ill. 2d 160, 165 (2002), the employer further argues that a decision

made by an illegally constituted panel, such as one on which the chairman sits, is void and

a nullity from its inception and may be collaterally attacked at any time and in any court.

Because this case presents only questions of law, we review the matter de novo. Baggett v.

Industrial Comm'n, 201 Ill. 2d 187, 194 (2002).

       The Commission is an administrative agency and possesses only those powers granted

to it by the legislature. Siddens v. Industrial Comm'n, 304 Ill. App. 3d 506, 510 (1999). To

the extent the agency acts outside its statutory authority, it acts without jurisdiction. Siddens,
304 Ill. App. 3d at 510. An order is void where it is entered by an agency that acts without

jurisdiction, outside its statutory authority, or without the inherent power to enter the

particular order. Siddens, 304 Ill. App. 3d at 511. A void order is a complete nullity from

its inception and has no legal effect. Siddens, 304 Ill. App. 3d at 511. It may be attacked,

either directly or collaterally, at any time and in any court. Siddens, 304 Ill. App. 3d at 511.

Nevertheless, we reject the employer's attack because we conclude that the employer

misreads and misconstrues the statutory language. We find that the chairman is a member


                                                3
of the Commission and is not prohibited from sitting on a decisionmaking panel (see Piasa

Motor Fuels v. Industrial Comm'n, No. 5-05-0570WC (October 23, 2006)) and that, in any

event, the de facto-officer doctrine prohibits the employer from challenging the order on

remand.

       In construing the statute, our primary goal is to determine and give effect to the intent

of the legislature. People v. Roberts, 214 Ill. 2d 106, 116 (2005). If we can determine the

legislative intent from the plain language of the statute, we will give that intent effect without

resorting to other interpretive aids. Roberts, 214 Ill. 2d at 116. We will not depart from the

plain statutory language by reading into it exceptions, limitations, or conditions that are in

conflict with the express legislative intent. Roberts, 214 Ill. 2d at 116. Further, a court may

not inject provisions that are not found in a statute. Roberts, 214 Ill. 2d at 116.

       We find no ambiguity in the statutory language of section 13, nor do we think its

interpretation requires lengthy discussion. The plain language of the statute clearly indicates

that the chairman is, indeed, a "member" of the Commission. The plain language of the

statute just as clearly does not prohibit the chairman from participating in decisionmaking

in cases brought before the Commission. It does, however, make clear that, although the

chairman has final authority on many Commission matters, he or she does not have final

authority when it comes to "the determination of cases under this Act." Section 13 of the Act

makes the chairman a full member of the Commission. It does not limit his powers and

authority as a member but grants additional powers and authority as the chairman. These are

the additional powers and "final authority" as chairman that section 13 limits with respect to

"the determination of cases under this Act."

       In a related argument, the employer cites to a different portion of section 13 of the Act

and argues that the chairman violated the Act by holding two positions at once–being a

member of the Commission and its chairman. Section 13 of the Act requires that every


                                                4
commissioner "devote full time to his duties" and prohibits any commissioner from holding

"any other office or position of profit." 820 ILCS 305/13 (West Supp. 2005). The employer

argues that the chairman violates this provision when he acts both as a member of the

Commission sitting on a decisionmaking panel and as the chairman of the Commission. We

reject this argument. By statutory definition and proscription, the chairman is and must be

a member of the Commission. Thus, he does not hold two offices or positions of profit at

once.

        The Commission's decision and order on remand did not become void by virtue of the

chairman signing it. The panel was not illegally constituted, nor was the Commission acting

outside its statutory authority or without the inherent power to enter the order. Accordingly,

the employer's collateral attack on the judgment is improper and was properly rejected by the

circuit court.

        In any event, we further find that the de facto-officer doctrine operates to prevent an

invalidation of the Commission's order on remand. Under the de facto-officer doctrine, a

person who is actually performing the duties of an office under color of title is considered

to be an officer de facto, and his acts as that officer are valid so far as the public or third

parties who have an interest in them are concerned. Peabody Coal Co. v. Industrial Comm'n,

349 Ill. App. 3d 1023, 1029 (2004). Accordingly, even were we to agree that the chairman

has no authority to sit on a decisionmaking panel of the Commission in the determination of

a case under the Act, the Commission's order on remand would not be rendered void and

could not be collaterally attacked by the employer. See also Nationwide Bank & Office

Management v. Industrial Comm'n, 361 Ill. App. 3d 207, 213 (2005).

        Section 19(g) of the Act provides that either party may present to the circuit court a

certified copy of the decision of the Commission when the same has become final, when no

proceedings for review are pending, providing for the payment of compensation according


                                               5
to the Act, whereupon the court shall enter a judgment in accordance therewith. 820 ILCS

305/19(g) (West 2004). In a section 19(g) proceeding, the circuit court exercises very

limited, special statutory jurisdiction designed to permit the speedy entry of a judgment on

an award, and the requirements of the court's subject matter jurisdiction will be strictly

construed. Franz v. McHenry County College, 222 Ill. App. 3d 1002, 1006 (1991). The trial

court's inquiry in such a proceeding is limited to a determination of whether the requirements

of section 19(g) have been met, and the court may not review the Commission's decision.

Franz, 222 Ill. App. 3d at 1006. Thus, absent fraud or a lack of jurisdiction, a party may not

obtain a review of the Commission's decision in the course of a section 19(g) proceeding.

Franz, 222 Ill. App. 3d at 1006. The circuit court of Wabash County did not err in granting

the petition for the entry of a judgment and entering the judgment on the Commission's

award.

         For the foregoing reasons, the judgment of the circuit court of W abash County is

hereby affirmed.



         Affirmed.



         CHAPMAN and DONOVAN, JJ., concur.




                                              6